United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1129
                                    ___________

Bluett Reginald Cameron,                 *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                                 Submitted: October 23, 1997
                                     Filed: July 1, 1998
                                   ___________

Before MCMILLIAN, FLOYD R. GIBSON, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Bluett Reginald Cameron pleaded guilty in 1992 to cocaine distribution and
unlawful use of a firearm in relation to a drug trafficking crime, and received
consecutive sentences of 121 and 60 months' imprisonment for the respective offenses.
He now brings a 28 U.S.C. § 2255 motion, seeking to vacate his sentence on the
firearm conviction, in light of the Supreme Court's decision in Bailey v. United States,
116 S. Ct. 501 (1995). The district court denied his petition for relief, and Cameron
appeals. Because of the Supreme Court's decision in Bousley v. United States, 118 S.
Ct. 1604 (1998), we reverse and remand to the district court for further consideration.1

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       This case has been considered by the panel under the terms of Eighth Circuit
Rule 47E.

                                          -2-